OPINION — AG — **** HEALTH DEPARTMENT — LEVY — PURPOSE **** MONIES COLLECTED BY MEANS OF THE CONSTITUTIONAL HEALTH LEVY FOR PUBLIC HEALTH PURPOSES (ARTICLE X, SECTION 9(A), OKLAHOMA CONSTITUTION) MAY BE UTILIZED FOR THE CONSTRUCTION OF A PUBLIC HEALTH FACILITY IF THE FACILITY IS NEEDED TO MAINTAIN AN ALREADY EXISTING DEPARTMENT OF HEALTH. IF SHOULD BE NOTED, HOWEVER, THAT FUNDS DERIVED PURSUANT TO ARTICLE X, SECTION 9(A), OKLAHOMA CONSTITUTION, MAY BE USED IN THIS MANNER ONLY TO "MAINTAIN" A DEPARTMENT OF HEALTH ALREADY IN EXISTENCE, BUT MAY NOT BE USED TO CREATE SUCH A DEPARTMENT. ANY CONCLUSIONS REACHED IN ATTORNEY GENERAL OPINION NO. 69-106 WHICH ARE IN CONFLICT IN THIS OPINION ARE HEREBY OVERRULED AND WITHDRAWN. CITE: 63 O.S. 1968 Supp., 1-223 [63-1-223], 63 O.S. 1968 Supp., 1-719 [63-1-719], 63 O.S. 1968 Supp., 1-205 [63-1-205](A) (TIM LEONARD)